Title: To Thomas Jefferson from William Short, 2 October 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New-Castle Oct. 2. —08
                  
                  A letter which I address this day to the Sec. of State from hence will explain the present state of your aviso, & that we are now only waiting for the tide; the wind being adverse—I came here last evening having waited only for yesterday’s southern mail—Had there been no delay at all the vessel wd. have sailed from hence on Wednesday last—As it is it will sail to-day—the delay has been therefore three days—In my last I explained to you the causes—I regret the direction given to the vessel—but it is now too late—If I were absolutely certain that you were at Washington I might perhaps take on me to wait until you could be heard from after the arrival there of Mr Baker—but as it is I have thought it more conformable to the tenor of the business & letters hitherto received to proceed without further delay.
                  Before my departure I gave a letter of introduction, to Mr. Robert Hare jr.—a young man distinguished for his researches, by the chymists of Europe—He is a brother of the candidate to succeed Mr Clay as member of Congress—I have but little acquaintance with that gentleman, but the one I introduce to you is a man of merit & a particular friend of mine—I gave also a letter of introduction to Mr & Mrs. Harrison—They all wished to have an opportunity of paying their respects to you—Mrs. Harrison is a daughter of Mr Tench Francis whom you know—I have been under great obligation to Mr & Mrs. Harrison for their hospitable civilities—I shall be much obliged to you to recieve these three persons & to shew them that kind of notice which you do to strangers—   I can only now add the assurnces which you will ever have of the sentiments & best wishes of your friend & servant attached to you by affection & gratitude
                  
                     W Short 
                     
                  
               